Citation Nr: 0318035	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for extraction of a tooth.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to November 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for dental 
condition due to trauma.  The veteran appealed that 
determination to the Board, and in a decision dated May 3, 
2002, the Board determined that the criteria for entitlement 
to service connection for dental disability for VA 
compensation purposes had not been met.  The veteran appealed 
the Board's May 2002 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  By 
Order dated April 10, 2003, the Court vacated the May 3, 
2002, decision and remanded it back to the Board for 
readjudication.  


REMAND

The Court vacated the Board's May 2002 decision as it 
determined that the veteran had not been provided with 
adequate notice of the information and evidence necessary to 
substantiate his claims as required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Appropriate 
action at the RO level is therefore required for this reason. 

In the recent past, the Board has been attempting to cure any 
VCAA notice deficiency by mailing a VCAA letter to the 
appellant under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  
However, this regulatory provision was recently invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Therefore, while the Board regrets further delay in this 
case, it appears that further action by the RO to comply with 
all VCAA notice requirements is necessary before the Board 
may properly proceed with appellate review.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
record and determine if the benefit 
sought can be granted.  If the benefit 
sought is not granted, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



